 374 DECISIONS 01 'JATIONAL LABOR RELATIONS BOARD J. R. Simplot Compan)' and Oil, Chemical and Atomic Workers International Union, weal 2-632. Case 19 CA-9398 September 26. 1978 DECISION AND ORDER BY F AN:'-/Ii':G AND ME\1BERS JE!':KINS A:'-10 MURPHY On April 7. 1978. Admimstrative Law Judge David G. Heilbrun issued the attached Decision in this ceeding. Thereafter, the General Counsel filed tions and a supporting hrieC and Respondent filed an answering brief. Pursuant to the provisions of Section 3(h) of the National Labor Relations Act. as amended. the tional La hor Rei a tions Board has del ega ted its thority in this proceeding to a three-memher panel. The Board has considered the record and the tached Decision in light of the exceptions and hriefs and has decided to affirm the rulings. findings. and conclusions1 of the Administrative Law Judge and to adopt his recommended Order. ORDER Pursuant to Section lO(c) of the National Lahor Relations Act, as amended. the National Labor tions Board; adopts as its Order the recommended Order of the Admimstrative Law Judge and hereby orders that the complaint he. and it hereby is. missed in its entirety. 1 \\'\: nult' that the locker 111 effect. tht -..uhjt'lt tlf hargammg at a rvLtn.::h meeting ,tfter whtch made what In ha\'t' heen aLcnmnwdat1nn to the problem . .'\ccorJmgly, we do not JCa(.·h or nn the AJnunJ-.trall\'c La\\ Judge'<., nllll't'flllrlg tht' of the dau..,c DECISION DA\ tD G. Httt BR\ to., Administrative Law Judge: This ca:-,e was heard at l'ol·atello, Idaho. on February 7, 1978, hascu on a complaint alkgmg that J. R. Simplot Company. called Respondent. viola teLl Section 8(a)( I) and (5) of the Act hy unilaterally changing certalll terms and conditions of employment of hourly paid emplovees in a bargaining unit represented by Oil. Chemical and Atomic Workers ternational llnion. Local 2 632. called the Union. without providing the llnion notice or opportunity to meet and gain cnncerning the change despite demand to do so. L pun the entire record. my observation uf the witnesses. 
and com.1dnation of brief> tiled by General Counsel and Respondent. I make the following: 238 N LRB No. 55 FII'DINGs oF FACT ASD REsuu AI' I CoNU.l'SIOI'S OF LAW A collective-bargaining relationship between these ties has existed for over 20 years1 On January 17, 1977, a 67-day strike of union-represented employees over new tract terms ended. The prior agreement, to the extent it was printed in hooklet form, contained general rules applicable to employee conduct while at work. These were silent on the longstanding practice of playing personal radios in the plant. A new 3-year contract resulting in conclusion of the strike was refined for signature by January 25, 1977, and presented at that time to Union President Gary Cummings. along with II letters of agreement having continued tiveness. All documentation was duly executed and printed several months later by Respondent at shared expense2 The comparable series of general rules then available in hooklet form included one stating. "Personal radios ... are not allowed in the plant." As employees had appeared to resume normal shift work on January 17, they were called together in small groups by various foremen. told the prior privilege of playing radios was totally revoked. and given a memorandum on locker policy with accompanying verbal explanatllln.1 In pertinent part, th1s memorandum reads: Personal lockers will he assigned thru the Plant sonnel Ofllce to both Production and Maintenance ployees. Only personal locker will he allowed per employee. type lockers will he provided \1aintenance. Electricians. and Stores employees. These are located in the Mamtenance Change Room. These will he the only personal lockers available to Maintenance. tncians. and Store employees. They are provided marily t\1r storage of work clothing and safety gear while off the .Jt>h. street clothing while on the job, or towels and other 1term needed to showering. The) are not for tool storage. They are to he locked w1th the emplovee's pep;onal lock. lnstnuuen I men will he provided personal lockers 111 the lmtrtrlllcnt Shop or in the Maintenance Change Room. hut not both. If an 1ndiv1dual feels he net:ds shown tircdltiCS he will he assigned a basket locker. hut not a locker in the Instrument Shop. If he is as-1 Respondent Corroratwn t\ engaged at Don. Idaho. m the manufacture of phnsphate fertihters. annual!) >ellrng and sh1ppmg from lhis planl IShed products valued 111 e'cess of $50.000 to po1nls (\U!Slde Idaho, while and recel\ tng goods and matenab valued tn ex of $50, ()(X) and used 111 such manufacture directly from ouiSide Idaho. I find Respon· dent 1s an employer engaged m commen.:e v..tthm the meamng nf Sec 2(6) and (7) of the Act, and that the L:mon lahor organization wtthm the meamng of Sec. 2(5). 'All dates and named months hereafter are m !977. unless md1cateJ crwtse. ' Pnmaril;, the has!L use of lockers had mcluded new or ..,htft lo-ckers for large equipment, small tool lockers for hand tools owned hy mamto.unance and company uwned fnr production classifi. and at etther the productiOn change and shower .nca or the mamtenam:e change and sh(l\lit:T area. then !tH.:ated 50 and 250 yard-; d1stant from the plant\ matn gate. re,pectively at the area had. tn fact, ht."cn claimed hy over the year'l ·vacant would ranJnmly appear.  J.R. SIMPLOT COMPANY signed a personal locker in the Instrument Office he will not be assigned a basket locker. These are vided primarily for storage of street clothing while nn the job. and work clothing and safety gear while off the job. Towels and other items needed to facilitate ering can be stored in the basket lockers if the ual chooses a locker near shower facilities. These ers are not for tool storage. They are to be locked with the employee's personal lock. Production employees will be assigned a personal locker in the Production Change Room or the area where they arc regularly assigned. There will be onl) one personal locker assigned each Production ployee. Individuals requesting a locker in a work area will be provided a storage rack in the Production Change Room for his hard hat. These lockers are vided primarily for storage of work clothing and safety gear while off the job. street clothing while ''n the job. or towels and other items needed to facilitate ing. They arc not for tool storage. They are to he locked only with the employee's personal lock. Foremen and staff employees will be assigned sonal lockers in the Foremen's Otlicc. Storage ,,f personal lockers in both Maintenance and Production will make it necessary fnr those viduals not desiring lockers to let us know so that we can assure each individual desiring a locker an tunity to ohtain one. When an individual is transferred from one ment to another he will be required to clean out his locker and move any item stored there to an assigned locker in his new area or department. In the time following January 17. employees requested lockers through the otlice of plant personnel dent. Milton Holmes. Initially, not all managerial ees of his office applied the policy uniformly: as Gary Hall testified without contradiction that he was first promptly assigned a changing area locker. hut then haJ tim drawn by the training coordinator on grounds he already had one out in his work area. At a time recalled by Holmes as around March, a joint meeting produced advice from union spokesmen that storage racks in the changing areas were inadequate. Upon this prompting. Respondent stalled 82 half-lockers to accomodate all employees then requesting some personal locker privilege at a changing area. In the time following. and to date. not all such lockers have been claimed. In various areas around the plant complex, personal work lockers now supplant what were formerly tool lockers.' For decisional purposes. this case is separable into the radio and locker facets. because prohibition of the former nccurred abruptly. while such changes as atlccted locker use originated with mutual concern between the parties. In 4 All tool,, includmg those used hy maintenance .1rc nt)W pany-supplied. At on.-.ct of the Respondent\ pdmtedly hrought .til hlollock.er mto the plan! t(u mutually adr1llnJc-.taed mg PUt of thesi..' order for the doctrine of unilateral change to apply. it '' first necessary that a term or condition of employment be affected. Given uncontradicted testimony that the istmg practice of enjoying personal radios dunng the day had been increasingly abused to the pomt nne ual installed stereo apparatus. the subject m:l\ he ckarl) t<1cused upon in terms of whether even cognizahle J(Jr tory purposes or a mere cultural sidelight. 1 he great vanety of purposes and practice concerning the u'e of personally carried nr controlled radio-. Is such that an employer has intrinsic authnrity tn regulate in a manufacturing complex. This. coupled with the broad management-nghts clause of the collective-bargaining agreement here. leaves Inadequate basis to say the prohibition was unlawfuL ('f. ln-mgton tors, Inc., 147 l\iLRB 565, 570 (1964). The subJect of locker usage haJ been a festenng problem at this plant, one that was compounded by multiple locker use of certain mdividuals and overall failure tn ever fully inventory the locker situation. The extended stnke riod provided opportunity tu. first. purge all e\istmg lnckers and. second. allow a calmly planned system J(,r rational usage. It is artificial to turn the case on whether a locker program descnption did or did not exist pnor to end of the strike. Rather. a more appealing view IS that Respondent properly S<'rted through the various locker need;; of ee;;, suitahl) accomodated tllllse of a per'-lmal and tiOnal nature. and reordered the program onh in the sense that ditlcrcnt individuals had more favorahle based on predictable movement througlwut the While here an obvious term and condition of ment is present. the sweeping management-rights clause. which reserves all manner and means of implcmentmg plant ciency not specifically abridged in \\Tiling. again constitute' the sort of clear and unequivocal waiver cPnlt'mplated hy settled law in this area. At least this IS SP when cuupkd with the bet that desired showenng faCilities are now availahle to more union members than before. notwithstandmg that some higher senionty ones would expenence grealt'r venienc..: than when formerly enJoymg the fortuitously tained facility. Furthermore. the evidence fails to sho\\ that prntcst against the practice was sufficient t<' trigger an gation to negotiate. Cf. .\'ational Biscuit Comfhlm·, I NLRB 1567 ( 1966); Clarkwoot! Corporation. 233 NLRB 1172 ( 1977). Accordingly. I render a conclusion of law that dent has not, vinlatcd Section S(a)(l) and (5) pfthe Act. ;b alleged. and issue the following recommended: ORDER' The complamt IS dismissed m Its entire!\. the event nn are filed prnv1JeJ 102.46 of thtŁ Rules and Regulattons of the Nai1onal Lab,)r Rela11on' Board. the tindmp. and recomrncnJcJ OrJcr hcrtŁm :-.h,LII. .l ... pr1wiJeJ 1n Sec 102 48 of the anJ be hy the .md hecume .. mJ OrJcr. anJ a.ll therein he Jcl'med v.a1vcd for all 